Case 1-17-01005-ess Doc170 Filed 08/26/19 Entered 08/26/19 14:22:34

Pepper Hamilton Lip

-Attorneys at Law

The New York Times Building

37th Floor
620 Eighth Avenue
New York, NY 10018-1405
212.808.2700
Fax 212.286.9806
H. Peter Haveles, Jr.
direct dial: 212.808.2755
direct fax: 866.422.3988
havelesp@peppetlaw.com
August 26, 2019
VIA ECF

Honorable Elizabeth S. Stong

United States Bankruptcy Court

Conrad B. Duberstein United States Courthouse
271-C Cadman Plaza East

Suite 1595

Brooklyn, New York 11201

Re: Golden v. National Collegiate Student Loan Trust 2005-3, et al. —
Adversary Proceeding No. 17-1005 (ESS)

 

Dear Judge Stong:

We are attorneys for defendant Pennsylvania Higher Education Assistance
Agency (“PHEAA”). We write in response to the August 15, 2019 letter filed by Adam Shaw,
one of the attorneys for plaintiff Tashanna B. Golden (Dkt. No. 163).

In the August 15 letter, Ms. Golden seeks unlimited access to PHEAA’s servicing
guidelines and agreements. As set forth below, such discovery is inappropriate and seeks to
probe into issues that are not relevant to this proceeding.

I. Background

In the letter, Ms. Golden misrepresents not only the nature of the discovery
dispute between the parties, but also the very nature of this adversary proceeding. Ms. Golden’s
claims against PHEAA do not concern PHEAA’s servicing of student loans in general. Rather,
this action expressly concerns only what actions PHEAA took with respect to Ms. Golden or
other borrowers after there has been the entry of a general discharge order in those borrowers’
bankruptcy proceedings.

This adversary proceeding is brought pursuant to 11 U.S.C. § 523(a)(8), 15
U.S.C. § 1601 and Bankruptcy 7001. Amended Complaint 7 4 (Dkt. No. 32). Ms. Golden

Philadelphia Boston Washington, D.C. Los Angeles New York Pittsburgh

 

Detroit Berwyn Harrisburg Orange County Princeton Silicon Valley Wilmington

www.pepperlaw.com
Case 1-17-01005-ess Doc170 Filed 08/26/19 Entered 08/26/19 14:22:34

Pepper Hamilton tip

Honorable Elizabeth S. Stong
August 26, 2019
Page | 2

amended her initial complaint on October 17, 2017 to add class action allegations, but class
certification has not been sought despite Rule 23’s clarion direction to do so promptly.

In her Amended Complaint, Ms. Golden alleges that, during the 2006-2007
academic year, while attending University of Pennsylvania Law School, she borrowed $27,500
in federal loans, received another $22,440 in scholarships and grants and borrowed an additional
$7,103 in private loans from National Collegiate Trust (“NCT”), which private loans were
serviced by PHEAA. Amended Complaint 9 27-30. Ms. Golden also alleges that during the
2007-2008 academic year, while still in law school, she borrowed $52,347 in federal loans,
received another $12,580 in scholarships and grants and borrowed an additional $6,557 and
$9,348 in private loans from JP Morgan Chase and Citibank, respectively. Id. J§ 34, 36-37. Ms.
Golden alleges that she filed for Chapter 7 bankruptcy protection on February 29, 2016, that she
listed the private student loans on her Schedule F and that she obtained a discharge order on
August 3, 2016. Id. §¥ 39-40, 42.

Ms. Golden alleges that her loans were discharged by the Court’s general
discharge order because: (1) the aggregate amounts of federal loans, scholarships/grants, and
private loans Ms. Golden borrowed for the 2006-2007 and 2007-2008 academic years exceeded
the respective costs of attendance during those years, which Plaintiff alleges to mean that her
private loans are not “qualified education loans” within the meaning of 11 U.S.C. § 523(a)(8)(B);
and (2) the “NCT Loan was not ‘made, insured, or guaranteed by a governmental unit’ or made
under a ‘program funded in whole or part by’ a non-profit”. !

Ms. Golden alleges that “[nJone of the Defendants filed an adversary proceeding
to contest discharge” of the loans, but that defendants nonetheless resumed collection efforts by
informing Ms. Golden that her loans were not discharged and by demanding and accepting
payment.” Id. J 43-44. Ms. Golden alleges that, in resuming collection efforts for her private
loans, defendants violated this Court’s discharge order and engaged in abusive, deceptive and
illegal collection efforts. Jd 4 45. Ms. Golden alleges that, by resuming collection efforts,
defendants violated 11 U.S.C. § 524.

 

' Defendants dispute Ms. Golden’s allegations that the loans were not non-dischargeable under 11
U.S.C. § 523(a)(8). PHEAA contends that the loan serviced by PHEAA: (1) is “made under [a] program
funded in whole or in part by a governmental unit or nonprofit institution” and therefore excepted from
discharge under 11 U.S.C. § 523(a)(8)(A)(i); (2) is “an obligation to repay funds received as an
educational benefit” and therefore excepted from discharge under 11 U.S.C. § 523(a)(8)(A)(ii); and (3) is
a “qualified education” loan and therefore excepted from discharge under 11 U.S.C. § 523(a)(8)(B).
PHEAA’s Answer ff 88-90 (Dkt. 124).

> Ms. Golden fails to identify which defendants engaged in those activities and what activities in
which each such defendant engaged. Ms. Golden has only vaguely asserted that such conduct occurred,
and neither PHEAA nor the other defendants are able to identify of what they are accused.
Case 1-17-01005-ess Doc170 Filed 08/26/19 Entered 08/26/19 14:22:34

Pepper Hamilton Lie

Aturneys ac Law
Honorable Elizabeth S. Stong

August 26, 2019
Page | 3

II. The Scope of Discovery

PHEAA is a loan servicer. In other words, pursuant to agreements, PHEAA
collects and processes loan payments on behalf of loan owners and deals with the borrowers for
the loans that PHEAA services. PHEAA does not originate any of the loans, and origination of
the loans occurred prior to the loans being transferred to PHEAA for servicing. Consequently,
the issues in this case, as it relates to PHEAA, concern only what steps and actions PHEAA takes
after receiving a general discharge order in a borrower’s bankruptcy proceeding. None of
PHEAA’s other servicing responsibilities and activities are the subject of or are implicated by
any of the allegations in Ms. Golden’s Complaint.

A. This Case Is Not about the Servicing of Loans

 

This entire action turns on two issues. The first issue is whether Ms. Golden’s
loans were discharged by the Court’s general discharge order. The second issue is whether,
assuming that Ms. Golden’s student loans at issue in this proceeding were discharged, what did
PHEAA do and did any of PHEAA actions violate the discharge order.’

Consequently, the scope of discovery in this case as it relates to PHEAA concerns
all of PHEAA’s activities with respect to conduct subsequent to the issuance of the general
discharge order and nothing else. Ms. Golden is not entitled to have general discovery about all
of PHEAA’s servicing activities on behalf of loan owners because they have nothing to do with
the issues in this case. Indeed, not only would such discovery be irrelevant, but it would also be
burdensome and not proportionate to the needs of the case, because Ms. Golden does not need to
explore and understand what PHEAA does in terms of any of its other servicing activities to
determine whether PHEAA’s actions after issuance of the discharge order are contemptuous. In
other words, PHEAA has to provide discovery only with respect to how PHEAA deals with
loans of bankrupt borrowers after there has been the entry of a general discharge order. See
Sibley v. Choice Hotels International, CV 14-634 (JS)(AYS), 2015 U.S. Dist. LEXIS 170734, at
*6 (E.D.N.Y. Dec. 22, 2015) (“The December 2015 amendment to Rule 26 now defines the
scope of discovery to consist of information that is relevant to the parties’ ‘claims and defenses.’
Thus, the discretionary authority to allow discovery of ‘any matter relevant to the subject matter
involved in the action’ has been eliminated.”);* see also Grabis v. Navient Solutions, LLC (In re

 

> As to Ms. Golden, Ms. Golden had a co-borrower who remained obligated to repay the loan
regardless of whether Ms. Golden’s obligations to repay are deemed to be discharged. Consequently, the
issues regarding Ms. Golden (as well as the issues relating to other putative class members) implicate
numerous other facts beyond just the discharge order, all of which will have to be assessed to determine
whether PHEAA engaged in any contemptuous conduct.

* Sibley traces the legislative history of Rule 26(b)(1) and the amendments made to strike a
balance in the obligation to provide discovery. Further, the court observed that the December 1, 2015
amendment to Rule 26(b)(1) eliminated the courts discretionary authority to allow discovery “of any
Case 1-17-01005-ess Doc170 Filed 08/26/19 Entered 08/26/19 14:22:34

Pepper Hamilton LP

Attorneys at Law

Honorable Elizabeth 8S. Stong
August 26, 2019
Page | 4

Grabis), Adv. Pro. No. 15-03420-JLG, 2018 Bankr. LEXIS 3665, at *29 (Bankr. S.D.N.Y. Nov.
20, 2018) (Garrity, J.) (sustaining defendant’s objections to the production of documents
concerning Sallie Mae’s general loan servicing operations, finding that such documents would
not provide evidence relevant to whether the debtor’s student loans were “qualified education
loans” or whether the debtor was entitled to a hardship discharge).°

PHEAA should not be obligated to produce information concerning its general
loan servicing procedures because such information simply is not relevant to any of the claims or
defenses in this case.

B. PHEAA Has Produced All the Relevant Portions of the Servicing Guidelines for
Each Loan Owner

Ms. Golden claims that PHEAA is “refusing to produce service agreements.”
Letter at 1. This assertion is false. PHEAA has produced all documents concerning what
PHEAA does with respect to borrowers who have filed bankruptcy, including with respect to
what PHEAA does with respect to discharge orders (be they general discharge or specific
discharge orders).

In the document request that Ms. Golden propounded to PHEAA, Ms. Golden
made a boundless request for servicing agreements. In a December 21, 2018, letter that I sent to
Ms. Golden’s counsel, PHEAA specifically objected to the scope of those requests, on the
ground that they did not relate to the claims set forth in the Complaint. On January 11, 2019, the

 

matter relevant to the subject matter involved in the action[.]” 2015 U.S. Dist. LEXIS 170734 at *5-6.
The Court also noted that absent from amended Rule 26 is “the all too familiar, but never correct, iteration
of the permissible scope of discovery as including all matter that is ‘reasonably calculated to lead to’ the
discovery of admissible evidence.’” Jd. at *7.

> In In re Grabis, the debtor filed for Chapter 7 bankruptcy and received a standard discharge
order, 2018 Bankr. LEXIS 3665 at *2, and thereafter reopened his case and initiated an adversary
proceeding. Jd. at *3-4. Among other things, the debtor alleged that Sallie Mae conspired with its
servicers to tell student loan borrowers (including the debtor) that they had no rights to relief of those
loans in bankruptcy. See Third Adversary Complaint, Jn re Grabis, Adv. Proc. No. 15-0142 at 4-5 (Dkt.
No. 34). During the course of discovery, the debtor sought documents from Navient concerning any
“[iJnstructions, including internal memoranda, directives and other training materials relating to Sallie
Mae’s advice to borrowers generally, relating to bankruptcy and Sallie Mae’s collection of forbearance
fees from borrowers.” Jn re Grabis, 2018 Bankr. LEXIS 3665 at *29 (emphasis added). Navient
objected to this request, and the Court sustained Navient’s objection. Jd. The court held that the
documents debtor was seeking “relate[d] to Sallie Mae’s loan servicing operations generally,” and that
such discovery did not satisfy the relevancy requirement of Rule 26(b)(1) because “they will not provide
evidence relating to either whether the Private Loans are ‘qualified education loans’ or whether the
Debtor is entitled to a hardship discharge.” Jd. at *29-30.
Case 1-17-01005-ess Doc170 Filed 08/26/19 Entered 08/26/19 14:22:34

Pepper lamilton LP

‘Atturneys ac Law

Honorable Elizabeth S. Stong
August 26, 2019
Page | 5

parties had a meet and confer conference to address the issues raised in my December 21 letter,
and the parties reached an agreement to narrow those requests. (Ms. Golden has contended that
there was never any such agreement, but that contention is incorrect.) Subsequent to the meet
and confer, after the first wave of document production and databases were provided in
accordance with the agreements reached during the conference, PHEAA served its response to
the document request specifically stating objections that were consistent with the agreement
reached by the parties on January 11. After the service of that response, Ms. Golden never
challenged or sought relief with respect to PHEAA’s objections and the limitations under which
PHEAA operated when producing documents.

Consistent with its response, after PHEAA produced its database of 126,000 loans
of individuals who filed for bankruptcy, PHEAA identified the owners for which it serviced
those loans. PHEAA then produced an excerpted copy of PHEAA’s servicing guidelines for
each owner that set forth PHEAA’s bankruptcy servicing procedures for that owner. Subsequent
to that production, Ms. Golden’s counsel requested that there be a meet and confer conference
regarding the excerpted servicing agreement. At that conference, counsel stated that they believe
that the excerpts were incomplete and demanded production of the entirety of the servicing
guidelines. When I asked during that conference for the reasons why, counsel provided two
reasons. First, they contended that they were entitled to see all servicing guidelines on the
ground that they were relevant to the case, but could not articulate the nexus to the allegations in
the Complaint. Second, they asserted that there were defined terms used in the bankruptcy
sections for which they needed definitions.

PHEAA disagreed with the first ground articulated by Ms. Golden’s counsel and
so advised counsel (both orally and in writing). As to the second ground, PHEAA agreed that
supplementation was necessary to address the need for definitions. Accordingly, PHEAA
supplemented its production by re-reviewing all of the servicing guidelines, identifying the
defined terms used in each and then producing revised excerpts that included pages with the
definitions. Ms. Golden now has in its possession a copy of all PHEAA’s relevant bankruptcy
servicing procedures.

The remainder of PHEAA’s servicing agreements and guidelines do not have
anything to do with this case. The sections that have been excluded from the excerpted copies
address: the general duties of the parties under the agreement; the term (i.e., effective duration)
of the agreement; the servicer’s affirmative covenants to the owner, including covenants relating
to custody of credit agreements, insurance, governmental approvals and compliance with the
law; the servicer’s obligations concerning the use of confidential information; servicing fees,
charges and payments; representations and warranties concerning the servicer’s legal status and
right to act; servicer and lender liability for noncompliance and losses arising from acts or
omissions under the agreement; dispute resolution procedures for disagreements between the
servicer and owner; owners’ rights to audit/inspect the servicer; rights with respect to terminating
the agreement; rights relating to assignment of the servicing agreement; the exclusivity
Case 1-17-01005-ess Doc170 Filed 08/26/19 Entered 08/26/19 14:22:34

Pepper Hamilton ui

‘Attorneys at Law

Honorable Elizabeth S. Stong
August 26, 2019
Page | 6

arrangement between the parties; what loan information the parties must provide to each other;
survival of representations after execution, delivery and termination of the servicing agreement;
the right to amend the agreement; waiver of the parties’ rights under the agreement;
enforceability of the agreement; governing law for disputes arising under the agreement; liability
in the event of force majeure; right-to-know laws; the parties’ obligations to the States or
Commonwealths; handling of borrower correspondence; borrower benefits in general, including
benefits under the Servicemembers Civil Relief Act; state-by-state servicemembers civil relief
laws; loan program interest rates; loan program interest notices; capitalization of loan program
interest; loan program origination fees; repayment terms (i.e., timing and frequency of
repayment); deferral of interest while a student is still enrolled in school at least half-time; all
forms of deferments, including economic hardship deferment, in-school deferment and armed
forces deferment; due diligence and early awareness procedures for notifying the servicer that a
loan is entering repayment status; various types of forbearances, including administrative
forbearance, natural disaster forbearance and death forbearance; alternative repayment
options/plans that the servicer may offer; modified repayment schedules; procedures in the event
of fraud, forgery and identity theft; skip tracing in the event that the servicer receives notice that
a borrower or co-borrower’s address or telephone number is invalid; application of payments to
the principal amount of the loan; write-offs, write-ups and charge-offs; credit bureau reporting;
processes in the event a borrower dies (i.e., death processing); rehabilitation of defaulted loans;
procedures in the event of all forms of delinquency; procedures in the event of default; charges
for late payments; loan application processing; servicer telephone and internet support;
repayment disclosures; processes for combining multiple loans; procedures in the event that a
borrower becomes disabled; owner and servicer’s diversity efforts; and loan pay-off procedures.

Ms. Golden is effectively requesting to have unfettered access to PHEAA’s highly
confidential and proprietary servicing information on the mere basis that it may lead to the
discovery of relevant information. This concept concerning the scope for discovery under the
Federal Rules of Civil Procedure no longer exists, and has been deliberately stricken from Rule
26. As amended in 2015, Rule 26(b)(1) limits discovery to “any nonprivileged matter that is
relevant to any party’s claim or defense and proportional to the needs of the case, considering the
importance of the issues at stake in the action, the amount in controversy, the parties’ relative
access to relevant information, the parties’ resources, the importance of the discovery in
resolving the issues, and whether the burden or expense of the proposed discovery outweighs its
likely benefit.” PHEAA should not be compelled to produce its highly confidential and
proprietary information on the mere basis of Ms. Golden vague and unsupported assertion that
“relevance is a broad and liberal concept.”

Ms. Golden has received everything that PHEAA has regarding procedures and
practices that PHEAA employs with a borrower once PHEAA is advised that a borrower has a
filed a petition under the Bankruptcy Code and what PHEAA does after it has received any
orders regarding the disposition of that bankruptcy proceeding or any discharge orders. Thus,
PHEAA has produced, subject to its appropriate objection about the scope of discovery, all
Case 1-17-01005-ess Doc170 Filed 08/26/19 Entered 08/26/19 14:22:34

Pepper Hamilton LLP

ttomneys at Law
Honorable Elizabeth S. Stong
August 26, 2019
Page | 7

documents in its custody, possession or control bearing on the issues raised by Ms. Golden’s
Complaint.

None of the topics of the sections of the servicing guidelines and agreements that
have not been produced are relevant to the issue of what PHEAA does after receiving a general
discharge order for a borrower who has filed bankruptcy. Ms. Golden, other than making
conclusory assertions, is unable to establish a nexus with non-bankruptcy related provisions of
the guidelines and agreements. Consequently, both because the non-produced sections are not
relevant and because production of them would be burdensome and open up the door to
discovery regarding all of PHEAA’s servicing activities, Ms. Golden is not entitled to obtain
those materials.

Finally, Ms. Golden’s letter misstates and misrepresents PHEAA’s position on
this discovery dispute. Ms. Golden wrongly asserts that PHEAA has “taken the position that
unless the service agreements specifically use the words ‘bankruptcy’ the agreements are
irrelevant to this case.” Letter at 1. Ms. Golden also wrongly asserts that PHEAA has refused to
produce servicing agreements that do not reference bankruptcy and that such agreements are
relevant because PHEAA still follows them even if they do not use the word “bankruptcy.” Id
at 1-2.

PHEAA and we have conducted a diligent review of PHEAA’s servicing
guidelines and agreements. In conducting that review, PHEAA did not limit the production of
documents to those documents that only use the word “bankruptcy”. Rather, PHEAA ensured
that it produced all documents that address how PHEAA responds to situations concerning a
borrower who has filed bankruptcy. Because bankruptcy is a unique experience, and has special
servicing needs that are not triggered by normal servicing requirements, it is not surprising that
the excerpts that PHEAA identified for production contain the word “bankruptcy”. Nevertheless,
PHEAA made sure that nothing was overlooked. Accordingly, PHEAA has produced the
excerpts of all of its servicing guidelines relevant to what PHEAA does to service a loan for a
borrower who has filed bankruptcy. PHEAA is not aware of any servicing guidelines that are
relevant to the claims and defenses in this case that have not been produced.°

* * *
In sum, it is important to underscore that this case is not about how PHEAA

services student loans. This case is not about an attack on the student loan industry generally.
This case concerns only whether PHEAA violated the discharge order issued in Ms. Golden’s

 

° We note that Ms. Golden’s suggestion that PHEAA has servicing guidelines that do not contain
sections regarding bankruptcy is incorrect. See Letter at 1. The guidelines that PHEAA has with all
owners contain a section addressing bankruptcy.
Case 1-17-01005-ess Doc170 Filed 08/26/19 Entered 08/26/19 14:22:34

Pepper Hamilton Lip

Attorneys at Law

 

Honorable Elizabeth S. Stong
August 26, 2019
Page | 8

bankruptcy (and perhaps if certification is ever sought and granted, whether such is the case for
other borrowers as well). Accordingly, PHEAA is obligated to provide discovery only with
respect to those activities. Ms. Golden does not have a right to use her Complaint as a crowbar
to obtain wholesale discovery regarding PHEAA’s servicing practices, guidelines, relationships
and business activities. In order to go beyond what PHEAA has produced, Ms. Golden must
demonstrate a nexus to her claims, and she is unable to do so.

Therefore, Ms. Golden’s complaint about PHEAA’s production of documents and
her demand for relief are unjustified and have no basis.

Thank you for Your Honor’s consideration.

Respectfully,

 
 

H. Peter Haveles, Jr.
ce: All Counsel of Record
